 

Exhibit 10.18

 

PURDUE TECHNOLOGY CENTER

 

3000 KENT AVENUE

 

WEST LAFAYETTE, INDIANA 47906

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of this 8th day
of December, 2015, by and between PURDUE RESEARCH FOUNDATION (“Landlord”), an
Indiana corporation (formed and existing under the Indiana Foundation or Holding
Companies Act, Acts of 1921, ch. 246), and ENDOCYTE (“Tenant”).

 

1.          DESCRIPTION OF THE LEASED PROPERTY. Subject to the terms and
conditions of this Lease, Landlord does demise and lease to Tenant, and Tenant
hire from Landlord certain property being described as follows:

 

25,411 SQUARE FEET OF SPACE DESIGNATED AS SUITES A1-100, A1-200, B1-008,
B1-100A, B1-200, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300, B2-400, B2-500,
B2-603, B2-700 AND B2-900 (the “Leased Property”) located in the PURDUE
TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette, IN (the “Building”) in
the PURDUE RESEARCH PARK (the “Park”). The Leased Property is more particularly
shown on EXHIBIT A, attached to this Lease and made a part of this Lease by this
reference.

 

2.          USE OF LEASED PROPERTY. Tenant shall use the Leased Property for the
usual complement of laboratory facilities, offices, or light industrial purposes
in accordance with the zoning restrictions placed on the Leased Property by the
local governing agencies. Tenant, at its own expense, shall obtain all licenses,
permits, and other governmental approvals that are required for or occasioned by
the conduct of Tenant’s business and occupancy of the Leased Property. Tenant
agrees to occupy the entire Leased Property during the Lease Term in accordance
with the Purdue Technology Center Development Policy, which is attached to this
Lease as EXHIBIT B. Tenant also agrees to occupy the entire Leased Property
during the Lease Term and to conduct Tenant’s business at all times in good
faith, in a high grade and reputable manner.

 

This Lease supersedes any and all prior lease and/or affiliate agreements
between the parties pertaining to the Leased Property.

 

3.TERM.

 

a.Initial Term. The "Initial Term" of this Lease shall be Twelve (12) months,
commencing on January 1, 2016 (the "Commencement Date"), and continuing for
Twelve (12) consecutive months until December 31, 2016, at 5:00 p.m. (the
“Termination Date”), unless earlier terminated as provided in this Lease.

 

 

 

 

b.Extension Period(s). Tenant shall have the option to extend the Initial Term
for Two (2) periods of Twelve (12) months each (the “Extension Period(s)"). The
approval of the Extension Period(s) shall be confirmed in writing using the form
(the “Extension of Lease Form”) as shown in the attached EXHIBIT C of this
Lease. Approval of the Extension of Lease Form shall be contingent upon (a)
Landlord having received no written notice from Tenant of Tenant's intent to
terminate the Lease at the end of the then current Lease Term which notice must
be received by Landlord at least sixty (60) days prior to the end of the then
current Lease Term, (b) Tenant is not in default under any of the terms or
conditions of this Lease at the time it exercises such option, (c) this Lease
shall not have been terminated during the Initial Term or any Extension Period,
and (d) Landlord is willing to extend this Lease. All other terms and conditions
of this Lease shall be applicable to such Extension Period(s).

 

c.The Initial Term and any Extension Period(s) under this Lease are referred to
herein as the “Lease Term.”

 

4.RENT.

 

a.Base Rent.

 

i.Initial Term. For the Initial Term, Tenant agrees to pay to Landlord rent in
the minimum aggregate amount of Five Hundred Ninety Seven Thousand Forty-Six and
44/100 Dollars ($597,046.44) (the "Rent"). Tenant agrees to pay the Rent in
consecutive monthly installments ("Monthly Rent Installment") of Forty Nine
Thousand Seven Hundred Fifty-Three and 87/100 Dollars ($49,753.87) per month, in
advance of the first day of each month, commencing at the Commencement Date, as
defined herein. The Rent is equal to $18.06 per square foot for the portion of
the Leased Property devoted to office uses; and $33.96 per square foot for the
portion of the Leased Property used as a laboratory, per year during the Initial
Term.

 

During the Initial Term and any subsequent Extension Periods, the Rent shall be
adjusted annually and effective January 1st. Each year during the Lease Term,
the Rent shall be equal to the rental rate established for the Building
(“Building Rate”) for the subsequent calendar year multiplied by the square feet
occupied by Tenant and shall remain in effect until the Building Rate changes.
The Building Rate shall be determined by Landlord and provided, by written
notice, to Tenant not later than November 1st of each calendar year. The
Building Rate increase shall not exceed five percent (5%) during any given year.
In no event shall the Rent be adjusted more frequently than annually. The new
Rent as so adjusted shall begin each calendar year on January 1st and continue
at the adjusted rate until the next annual adjustment of the Building Rate. The
corresponding Monthly Rent Installment shall also be adjusted to be consistent
with the change in the Rent.

 

ii.The Monthly Rent Installment shall be prorated for periods at the beginning
and end of the Lease Term, as defined herein, which do not constitute full
calendar months.

 

 — 2 — 

 

 

b.Late Fee. If Landlord does not receive any payment of the Monthly Rent
Installment or any other amounts to be paid to Landlord when due, a fee of Fifty
Dollars ($50) will be charged on the fifth day after such payment is due and
owing plus Five Dollars ($5) for each day thereafter (collectively the “Late
Charges”) until payment is received. The accrued Late Charges are in addition to
the Monthly Rent Installment, and are due with the payment of the outstanding
Monthly Rent Installment. Landlord’s receipt of Late Charges does not waive the
right of Landlord to evict Tenant for nonpayment of Rent if Landlord so elects.

 

c.Returned Check Fee. If a check is returned from the bank for any reason, a
Twenty-Five Dollar ($25.00) fee will be assessed, plus the applicable Late
Charges until the outstanding Monthly Rent Installment is paid in full.

 

d.Rent Payments. The Monthly Rent Installment payments and any other sums due
Landlord hereunder shall be payable at Landlord’s principal office at 1281 Win
Hentschel Boulevard, West Lafayette, IN 47906. All Rent and any other sums owed
by Tenant under this Lease shall be payable without notice or demand and without
deduction, diminution, abatement, counterclaim, or set off of any amount or for
any reason whatsoever, and without relief from valuation or appraisement laws
and with attorney’s fees.

 

5.          TENANT EVALUATION & REPORTING. Tenant agrees that upon Landlord’s
request, Tenant will provide information regarding Tenant’s business unless
prevented from doing so by Tenant confidentiality agreements. This information
may include but not be limited to growth in revenue, employment statistics (job
classification, level of education, salary range, number of Purdue University
graduates), business plan, and other statistical data that may be necessary for
Landlord to evaluate Tenant’s business and to prepare reports that may be
necessary to demonstrate the economic impact of companies within the Building
and/or the Park. Landlord agrees to keep such information confidential upon the
request of Tenant and Landlord is willing to execute a confidentiality agreement
with Tenant upon request of Tenant. __________

 

6.          BUILDING SERVICES PROGRAM. Landlord agrees to provide Tenant with a
copy of the facilities and programs (“Building Services Program”) available to
Tenant because of its occupancy of the Leased Property. The Building Services
Program will outline a variety of facilities and programs including, but not
limited to conference rooms, copy machines, fax machines, building kitchen, and
a variety of other business and financial management programs. The Building
Services Program will indicate whether a special fee applies to participation in
the use of a facility or program and Tenant agrees to pay such fees for its use
of any portion of the Building Services Program. Tenant shall have the
nonexclusive right during the Lease Term to use the shared facilities and
equipment, and to have access to the shared services described in the Building
Services Program in consideration of the usage fees published from time to time
by Landlord for such services. Usage shall be available on a first-come,
first-serve basis. Landlord reserves the right to change the facilities,
equipment, services, and fees in the Building Services Program from time to
time. All facilities, equipment, and services described in the Building Services
Program shall be used in common with Landlord and other Tenants in the Building.
Landlord makes no assurances that such shared equipment will be operational at
all times, but Landlord will keep such shared equipment in reasonable condition
and repair. Further, Landlord makes no assurances that certain shared facilities
or equipment (e.g., conference rooms, etc.) will be available at all times.
Tenants are encouraged to reserve use of any conference rooms reasonably in
advance of any activity during which Tenant desires to use the conference rooms.

 

 — 3 — 

 

 

7.          COMMON AREAS. To the extent applicable, Tenant shall have the
non-exclusive right, in common with all other tenants in the Building and
subject to any rules and regulations adopted from time to time by Landlord
concerning the Building, to use the areas in and around the Building designated
by Landlord from time to time as common areas, including, but not limited to,
toilet facilities, hallways, stairs, and elevators (the "Building Common
Areas"). Landlord shall operate, maintain, and insure the Building Common Areas
for their intended purposes in such a manner as Landlord shall determine to be
necessary or appropriate, including, without limitation that Landlord at any
time may close or change any part of the Building Common Areas as it determines
to be necessary or appropriate.

 

8.          LANDLORD’S WORK. Landlord has constructed and completed the Building
and all tenant improvements as it relates to the Leased Property. Landlord
reserves the right to make changes, reductions, and additions without
restriction in other areas of the Building (including all Building Common Areas,
the Park Common Areas, and the Park), whether the changes are requested by other
tenants, other building owners, or deemed desirable by Landlord.

 

9.          TENANT’S WORK. Tenant agrees to accept the Leased Property in its
present "AS IS" condition. Further alterations of the Leased Property will be at
Tenant's sole expense (unless otherwise stated in this Lease) and deemed to be
Tenant's Work. Tenant and Landlord shall approve and attach an EXHIBIT D (“Plan
of Work”) to this Lease that shall include any drawings, statements of items
being provided by Tenant and Landlord in the Leased Property and any other
necessary items that are needed to clarify Tenant and Landlord responsibilities
for the condition of the Leased Property at the Commencement Date. Both Tenant
and Landlord shall approve the Plan of Work as soon as possible following the
execution of this Lease. Both Tenant and Landlord must approve any changes to
the Plan of Work, in writing, prior to proceeding with the changes. Approval of
plans and specifications by Landlord shall not constitute the assumption of any
responsibility by Landlord for their accuracy or sufficiency or conformity with
applicable laws, and Tenant shall be solely responsible for such plans and
specifications and for all of Tenant's Work. Tenant shall not commence any of
Tenant's Work until Landlord has approved EXHIBIT D.

 

Tenant's taking possession of the Leased Property shall be conclusive evidence
of Tenant's acceptance thereof in good order and satisfactory condition. Tenant
agrees that Landlord has made no representations as to conformance with
applicable laws respecting the condition of the Leased Property or the presence
or absence of Hazardous Materials (hereinafter defined) in, at, under or
abutting the Leased Property or the environment. Tenant also agrees that no
representations respecting the condition of the Leased Property, no warranties
or guarantees, expressed or implied, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
with respect to workmanship or any defects in material, and no promise to
decorate, alter, repair or improve the Leased Property either before or after
the execution hereof, have been made by Landlord or its agents to Tenant unless
the same are contained herein.

 

10.         ADDITIONAL SPACE. The rent for space added to the Leased Property
will be equal to the Rent at the time the space is added as calculated on an
annual per square foot cost multiplied by the square foot measurement of the
additional space. In the event the additional space does not open into the main
public corridor, the square footage uses for the calculation of the rent for the
additional space may include a prorata share of the square footage of the public
corridor providing access to the additional space. If Tenant and Landlord agree
to add additional space to the Leased Property, the price of that space, as
determined above, shall be added to the Rent and also the calculated monthly
installment shall be added to the Monthly Rent Installment.

 

 — 4 — 

 

 

11.         INSTALLATIONS. Tenant shall at Tenant's expense furnish and install
all fixtures, equipment and furnishings, and all electric wiring and fixtures
needed in addition to those now installed in the Leased Property. Any fixtures
or other equipment furnished by Tenant which can be seen from the outside of the
Leased Property shall be of such type and quality and so located as to present a
sightly appearance from the outside and shall require the prior written approval
of Landlord. Tenant shall at Tenant's expenses furnish and install any equipment
or furnishings, within the Leased Property, necessary to maintain compliance
with fire and safety codes or the Americans with Disabilities Act Accessibility
Guidelines for Buildings and Facilities.

 

12.         ALTERATIONS, CHANGES, IMPROVEMENTS AND ADDITIONS. It is understood
and agreed between the parties hereto that Tenant shall make no alterations,
changes, improvements or additions to the Leased Property without the prior
written consent and approval of Landlord, which consent shall not be
unreasonably withheld. All alterations, changes, improvements and additions
shall be made so as to ensure, to the maximum extent feasible, that the altered
portion(s) and/or addition(s) are readily accessible to and usable by
individuals with disabilities, including individuals who use wheelchairs. All
alterations, changes, improvements and additions shall comply with the Americans
with Disabilities Act Accessibility Guidelines for Buildings and Facilities. All
alterations, changes, improvements and additions which affect or could affect
the usability of, or access to, an area of a facility that contains a primary
function, i.e. an area of major activity for the intended use of the facility,
shall be made so as to ensure that, to the maximum extent feasible, the path of
travel to the altered portion(s) and/or addition(s) and the rest rooms,
telephones, and drinking fountains serving the altered portion(s) and or
addition(s), are readily accessible and usable by individuals with disabilities,
including individuals who use wheelchairs, unless the cost and scope of such
alterations is disproportionate to the cost of the overall alterations. Landlord
reserves the right before approving any such alterations, changes, improvements
and additions to analyze the factual basis underlying Tenant’s determinations
that the cost and scope of alterations which trigger the path of travel
requirements is disproportionate to the cost of the overall alterations.
Landlord reserves the right before approving any such alterations, changes,
improvements or additions to require Tenant to furnish to Landlord, at Tenant’s
expense, a good and sufficient bond conditioned that Tenant shall protect,
indemnify, defend and hold Landlord harmless from the payment of any claims,
either by way of damages or liens. All of such alterations, changes,
improvements or additions shall be made solely at the expense of Tenant, and
Tenant agrees to protect, indemnify, defend and hold harmless Landlord on
account of any injury or death to third persons or property by reason of such
alterations, changes, improvements or additions, and to protect, indemnify,
defend and hold harmless Landlord from the payment of any and all claims of any
kind or character on account of bills for labor or materials in connection
therewith. All alterations, changes, improvements and additions installed on the
Leased Property including but not limited to plumbing, wiring and lighting
fixtures, water use improvements, heating and air conditioning, ventilating and
exhaust systems, extensions, fume hoods, wet labs, and all other improvements of
any nature other than unattached and movable trade fixtures of Tenant, shall,
upon termination of this Lease, become the property of Landlord, without payment
therefor, free and clear of any claims of Tenant with the exception of those
which can be removed by Tenant without damage to the Leased Property, or with
the understanding between Landlord and Tenant that Tenant will repair at
Tenant’s sole cost and expense, any damage resulting from such removal, and in a
fashion acceptable to Landlord.

 

The location, installation and use of all outside lighting for the illumination
of the Leased Property, all exterior advertising and display signs, and the use
of outside music and outside loudspeakers of any type by Tenant shall be
prohibited unless otherwise approved in writing by Landlord.

 

 — 5 — 

 

 

13.         MAINTENANCE AND REPAIRS. Landlord agrees to keep the exterior of the
Building, including the roof, exterior wall, gutters, downspouts, and the supply
pipes for water leading to the Leased Property and the drainage pipes leading
therefrom in good structural repair, except that Landlord shall not be required
to pay for any such repairs or replacements which become necessary by reason of
the negligence of Tenant, its agents, servants or employees. Tenant agrees to
maintain the interior of the Leased Property and any alterations, changes,
improvements and additions, and all equipment thereof and therein, including,
but not limited to, maintenance of all windows and doors, at all times in good
and sufficient repair, order and condition, and to pay all costs and expenses
thereof, both ordinary and extraordinary, and all such materials, repairs and
workmanship shall be equal, in Landlord’s opinion, in class and quality to that
originally placed in the Leased Property provided, however, that it shall not be
required to perform any maintenance, repairs or replacements necessitated by the
negligence of Landlord, its servants, agents or employees, by structural defect
in the building by fire or other casualty.

 

14.         SERVICES AND UTILITIES.

 

Gas, electric, water and sewage utilities shall be included in and a part of the
Monthly Rent Installment; however, if Tenant has equipment that utilizes more
utilities than would be required for a normal office setting, Landlord reserves
the right to charge Tenant an amount equal to the anticipated additional utility
costs.

 

Access to the fiber line and other telecommunication services will be contingent
upon Tenant paying associated fees. Further charges may be levied for certain
services provided with written notice in advance as specified in the Building
Services Program.

 

Tenant understands, acknowledges and agrees that any one or more of the
utilities or other building services may be interrupted by accident, emergency
or other causes beyond Landlord's control, or may be discontinued or diminished
temporarily by Landlord or other persons until certain repairs, alterations or
improvements can be made; that Landlord does not represent or warrant the
uninterrupted availability of such utilities or building services; that any such
interruption shall not be deemed an eviction or disturbance of Tenant's right to
possession, occupancy, and use of the Leased Property or any part thereof, or
render Landlord liable to Tenant for damages by abatement of Rent or otherwise,
or relieve Tenant from the obligation to perform its covenants under this Lease;
and that Landlord shall not be liable to Tenant for any injury, loss or damage
occasioned by the bursting, stoppage or leaking of water, gas, sewer, or other
pipes. Landlord shall have no liability to Tenant (including without limitation
liability for consequential damages or loss of business income or opportunity)
arising out of, resulting from, or related to any such interruption of services
provided herein.

 

15.         PARKING AREA. Tenant for itself, its employees, customers and
invitees, shall have the non-exclusive right during the Lease Term and all
renewals thereof, to use the parking area, adjacent to the Building, in common
with Landlord and Landlord’s other tenants, their employees, customers and
invitees. Said parking area shall be for the joint use of Landlord and all
tenants in the Park and for the use of the customers, employees, visitors, and
invitees of said tenants for driveway, walking or parking purposes. If an
employee parking area is established, Tenant shall require Tenant’s employees to
park therein. Tenant shall not at any time interfere with the right of Landlord
and Landlord’s other tenants, their employees, customers and invitees, to use
any part of said parking area.

 

16.         TAXES. Landlord agrees to pay all State, County, and Municipal
property taxes and assessments, prior to delinquency, levied against the land
covered by this Lease and all improvements thereon. Tenant agrees to pay all
taxes on personal property maintained by Tenant in or upon the Leased Property
during the term of the Lease.

 

17.         INSURANCE. Landlord shall carry, at Landlord’s expense, first party
commercial property insurance on the Leased Property. Tenant is solely
responsible for carrying adequate insurance on all Tenant’s personal property
including, but not limited to, equipment, furniture, scientific devices,
supplies, personal items, or other items installed and belonging to Tenant and
located within the Leased Property, in addition to the insurance described in
Section 21 of this lease.

 

 — 6 — 

 

 

18.         DAMAGE TO OR DESTRUCTION OF BUILDING. In case of damage by fire or
the elements, Tenant shall give immediate notice thereof in writing to Landlord,
stating the extent of damage. If a part only of the Leased Property shall be
damaged so as not to render the Leased Property wholly untenantable, the Monthly
Rent Installment shall abate proportionately to the part of the Leased Property
rendered untenantable, and Landlord shall commence within thirty (30) days after
said notice to repair the same at its own cost and expense and complete said
repairs with due and reasonable diligence. If the damage shall be so extensive
as to render the entire Leased Property untenantable, the Monthly Rent
Installment shall cease from the time notice was given Landlord of such fact by
Tenant, and no payment shall thereafter become due until the Leased Property is
restored to a tenantable condition. If the Leased Property is not restored to a
tenantable condition and Tenant admitted to full possession within one hundred
and twenty (120) days from the notice, Tenant may, at Tenant’s option, declare
the Lease terminated by giving Landlord written notice of such election to
terminate the same. In such case the monthly rent and any additional rent that
may be due shall be apportioned pro rata and paid up the time of such damage,
and this Lease shall terminate.

 

19.         TENANT’S AGREEMENT. In addition to Tenant’s other responsibilities
and obligations under this Lease, Tenant covenants and agrees:

 

a.           not to obstruct or interfere with the rights of other tenants, or
injure or annoy them or those having business with them or conflict with them,
or conflict with the fire laws or regulations, or with any insurance policy upon
the Building or any part thereof, or with any statutes, rules or regulations now
existing or subsequently enacted or established by the local, state or federal
governments, and Tenant shall be answerable for all nuisances caused or suffered
on the Leased Property, or caused by Tenant and/or its Permittees (as later
defined) in the Building, or on the approaches to the Building;

 

b.           not to place upon the interior or exterior of the Building, or any
window or any part thereof or door of the Leased Property, any placard, sign,
lettering, window covering or drapes, except such and in such place and manner
as shall have been first approved in writing by Landlord, and to use Building
standard signage on its suite entry door;

 

c.           to be responsible for the cost of removal of Tenant's bulk trash at
time of move-in, during occupancy, and move-out;

 

d.           not to permit the commitment of any waste upon or to the Leased
Property, Building, and/or Park; and

 

e.           to comply with all statutes, municipal and police regulations, and
ordinances of Federal, State, City and County governments and agencies or other
public authority directed against or in any way affecting the Leased Property or
Tenant’s business conducted therein at all times during the Lease Term.

 

20.         LIABILITY FOR DAMAGES TO THE BUILDING, THE PARK, AND/OR ANY OTHER
PROPERTY OF LANDLORD. Tenant will be solely responsible for any damage to the
Building, the Park, and/or any other property of Landlord resulting from use of
the Leased Property or any act done thereon by Tenant or any person coming or
being thereon with the permission, expressed or implied, of Tenant.

 

 — 7 — 

 

 

21.         DUTY TO INDEMNIFY FROM THIRD-PARTY CLAIMS. Tenant agrees to
indemnify, defend, and hold harmless Landlord against and from any and all
losses, expenses, and damages extending from claims brought by or on behalf of
any person or persons, firm or firms, corporation or corporations for damages,
either to person or property, resulting from Tenant’s use of the Leased
Property. Tenant further agrees to indemnify, defend, and hold harmless Landlord
against and from any and all losses, expenses, and damages extending from claims
brought by or on behalf of Tenant or any person in the Leased Property, the
Building, and/or the Park with Tenant’s consent, invitation or license,
expressed or implied, for any damage, either to person or property, sustained by
reason of the condition of the Leased Property, the Building, the Park, or any
part thereof, due to the negligence of any employee of Tenant, or the negligence
of any other persons in the Leased Property, or due to any casualty or accident
in or about the Leased Property, including those arising from the bursting or
leaking of any water, gas, sewer, or steam pipes, or from the breaking, shorting
or malfunction of any electrical wiring or apparatus.

 

Tenant acknowledges that Tenant’s employees are not employees of Landlord, and
therefore not eligible for any benefits or coverages normally and ordinarily
available to Landlord’s employees. Therefore, Tenant will obtain and keep in
force workers’ compensation insurance to cover losses resulting from bodily
injury to Tenant’s employees and contractors. Tenant further agrees to obtain
and keep in force a commercial general liability insurance policy in an amount
not less than One Million Dollars ($1,000,000.00) single limit, per occurrence,
to cover losses resulting from bodily injury or property damage to third
parties. The coverage amount may be changed by Landlord over time, to insure
that the coverage is consistent with industry standards. Tenant agrees to place
such coverage with companies satisfactory to Landlord and to name Landlord as an
additional insured under any commercial general liability insurance policy.
Tenant agrees to provide Landlord on at least an annual basis satisfactory
evidence that the required coverages are in force. Such insurance shall cover
electric displays and signs located on the Leased Property.

 

22.         MECHANIC’S LIEN. Tenant shall not suffer or permit any mechanic’s
liens to be filed against the fee of the Leased Property not against Tenant’s
leasehold interest in the Leased Property by reason of work, labor, services or
materials supplied or claimed to have been supplied to Tenant. If any such
mechanic’s liens shall at any time be filed against the Leased Property or
against Tenant’s leasehold interest, Tenant shall, within forty-five (45) days
after notice of the filing thereof, cause the same to be discharged of record by
payment, deposit, bond, order of court of competent jurisdiction or otherwise.
Nothing in this Lease contained shall be deemed or construed in any way as
constituting the consent or request of Landlord, expressed or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialman
for the performance of any labor or furnishing of any materials for any specific
improvement, addition, alteration or repair of or to the Leased Property or any
part thereof, nor as giving Tenant a right, power or authority to contract for
or permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any mechanic’s lien against the fee of the
Leased Property.

 

 — 8 — 

 

 

23.         RIGHTS ON DEFAULT. If Tenant shall be in default of any of the
terms, conditions, covenants, agreements or provisions of this Lease and shall
fail to cure such default or defaults within twenty (20) days after written
notice thereof, or if the rent shall be in arrears for ten (10) days as to any
Monthly Rent Installment and Tenant shall fail to pay in full the arrearages in
rent within five (5) days after written notice thereof, then in either such
circumstance this Lease shall immediately terminate at the sole option and
election of Landlord without any notice to Tenant. If Tenant shall be adjudged
bankrupt, either by voluntary or involuntary proceedings, or if a receiver,
trustee or other representative for creditors be appointed, or if Tenant shall
make a general assignment for the benefit of creditors, then this Lease shall
immediately terminate at the sole option and election of Landlord upon notice of
such election being given to Tenant or to such trustee, receiver, assignee or
representative, as the case may be, within thirty (30) days after Landlord shall
acquire knowledge of the happening of such event. Landlord shall, at any such
time and in any of such events, and/or defaults in addition to and without
thereby waiving any of Landlord’s other rights or remedies, have the right to
immediate and peaceable possession of the Leased Property without notice, and
Landlord may lawfully enter into and upon the Leased Property or any part
thereof in the name of the whole, and repossess the same, and expel Tenant and
those claiming under and through Tenant and remove Tenant’s effects, without
being deemed guilty of any manner of trespass upon entry as aforesaid, and this
Lease shall terminate and wholly expire, and Tenant covenants that in case of
such termination, Tenant will indemnify Landlord against all loss of rent
Landlord may incur by reason of such termination during the residue of the term
above specified.

 

The failure of Landlord to exercise any of its rights or remedies under this
Lease upon any default by Tenant shall not be deemed a waiver of any such
default nor of any of the provisions of this Lease and shall not preclude
Landlord from the exercise of any such rights and remedies upon any subsequent
date whether for a previous or subsequent default.

 

24.         RELOCATION OF TENANT. Landlord shall have the right upon at least
thirty (30) days' prior written notice to Tenant to relocate Tenant and to
substitute for the Leased Property other space in the Building, or in another
building owned by Landlord, in the vicinity containing at least as much rentable
area as the Leased Property. Such substituted space shall be improved by
Landlord, at its expense, with improvements at least equal in quantity and
quality to those in the Leased Property. Landlord shall reimburse Tenant for all
reasonable expenses incurred in connection with such relocation. In no event
shall Landlord be liable to Tenant for any consequential damages as a result of
any such relocation, including, but not limited to, loss of business income or
opportunity.

 

25.         USE AND OCCUPANCY. Tenant covenants that no waste shall be committed
upon or to the Leased Property; that the Leased Property shall be used for the
purpose herein above stated, and shall not be used or permitted to be used for
any other purpose; that the Leased Property shall not be used for any unlawful
purpose and no violations of law or ordinance shall be committed thereon; that
no intoxicating beverages shall be sold, served or stored illegally upon or from
the Leased Property; and that nothing shall be done or suffered or any substance
kept on the Leased Property which will operate to increase the fire hazard or to
cause the insurance rates thereon to be increased. Tenant shall not abuse walls,
ceilings, partitions, floors, wood, stone and brick, and iron work; nor use
plumbing and electrical wiring for any purpose other than that for which
constructed; nor create, maintain, or permit a nuisance therein; nor do any act
tending to injure the reputation of the Park. Tenant shall not perform any acts
nor carry on any practices which may injure the Leased Property or be a nuisance
or menace to other tenants in the Park, and shall store all trash and garbage
within the Leased Property, or within containers provided for regular city
pickup. If the amount of trash and garbage is too excessive for regular city
pickup, Tenant will arrange for pickup and cartage of all excess trash and
garbage at Tenant’s expense. Tenant shall not burn any trash or garbage at any
time in or about the Leased Property or anywhere else in the Park; provided,
however, that Landlord may in its sole discretion permit the burning of trash on
the Leased Property or incinerators to be furnished by Tenant and approved by
Landlord. Tenant shall at all times during the Lease Term comply with all
statutes, municipal and police regulations, and ordinances of Federal, State,
City and County governments and agencies or other public authority directed
against or in any way affecting the Leased Property or Tenant’s business
conducted therein.

 

Tenant shall not permit (a) any release of any hazardous substance from the
Leased Property; (b) any unlawful, harmful or improper discharge from the Leased
Property into the surrounding atmosphere or into the sewers, drains and
waterways on or adjacent to the Leased Property, or the groundwater thereunder;
(c) any harmful or improper disposal of liquid or solid waste (hazardous or
otherwise) generated on, stored at or transported from the Leased Property. As
used in this Section, the terms "hazardous substance," "release" and "removal"
shall have the same meaning and definition as set forth in paragraphs (14), (22)
and (23), respectively, of 42 U.S.C. § 9601 and in I.C. 13-7-8.7-1: provided,
however, that the term "hazardous substance" as used herein also shall include
"hazardous waste" (as defined in paragraph (5) of 42 U.S.C. § 6903) and
"petroleum" (as defined in paragraph (8) of 42 U.S.C. § 6991).

 

 — 9 — 

 

 

26.         ACCESS TO LEASED PROPERTY. Landlord may at reasonable times, and
providing reasonable notice is given to Tenant by Landlord prior to inspection,
enter to view and inspect the Leased Property or to make repairs, and may show
the Leased Property to others and may at any time within two months next
preceding the termination of this Lease affix to any suitable part of the Leased
Property a notice for letting the Leased Property, and keep the same affixed
without hindrance or molestation.

 

27.         HOLDOVER. If Tenant shall occupy the Leased Property with the
consent of Landlord after the expiration of this Lease, and rent is accepted
from Tenant, such occupancy and payment shall be construed as an extension of
this Lease for a term of one month only from the date of such expiration, and
occupancy thereafter shall operate to extend the terms of this Lease for but one
month at a time, unless other terms of such extension are endorsed hereon in
writing and signed by the parties hereto or unless such other terms are reduced
to a separate writing signed by the parties hereto.

 

28.         VACATION OF THE LEASED PROPERTY. Tenant covenants and agrees to pay
the rent at the times and in the manner aforesaid, and at the termination of
this Lease shall peacefully yield up to Landlord the Leased Property in as good
order and repair as when delivered to Tenant, damage by fire, casualty, war or
insurrection, riot or public disorder, or act upon the part of any governmental
authority, ordinary wear and tear, and damage by the elements excepted.

 

29.         LIGHT AND AIR. It is agreed that this Lease does not grant a
continuance of light and air over any property adjoining the Leased Property.

 

30.         EMINENT DOMAIN. In the event the entire Leased Property, or
twenty-five percent (25%) or more in area thereof, shall be appropriated under
the power of eminent domain by any public or quasi-public authority, this Lease
shall terminate as of the date of such taking.

 

31.         ASSIGNMENT AND SUBLETTING. This Lease shall not be assigned or the
Leased Property sublet in whole or in part by Tenant without the prior written
consent and approval of Landlord, which approval shall not be unreasonably
withheld, and if such consent and approval should be given, Tenant shall
nevertheless remain liable for rents and performance of all other provisions of
this Lease as though any such assignment or subletting has not been made.
Landlord shall have the right to sell the Building at any time during the Lease
Term, subject only to the rights of Tenant hereunder. In the event of the sale
or exchange of the Building and the assignment of this Lease, Landlord shall be
relieved of all liability for the covenants and obligations in or derived from
this Lease, or arising out of any act, occurrence or omission relating to the
Leased Property or this Lease. The covenants, representations, and obligations
of Landlord shall be binding on Landlord only during the period that Landlord
has an ownership interest in the Building. Further, Landlord shall have the
right to subordinate this Lease to any mortgage presently existing or hereafter
placed upon the Building by so declaring in such mortgage. Within ten (10) days
following receipt of a written request from Landlord, Tenant shall execute and
deliver to Landlord, without cost, any instrument which Landlord deems
reasonably necessary or desirable to confirm the subordination of this Lease and
an estoppel certificate in such form as Landlord may reasonably request
certifying (i) that this Lease is in full force and effect and unmodified or
stating the nature of any modification, (ii) the date to which rent has been
paid, (iii) that there are not, to Tenant's knowledge, any uncured defaults or
specifying such defaults if any are claimed, and (iv) any other matters or state
of facts reasonably required respecting the Lease. Such estoppel may be relied
upon by Landlord and by any purchaser or mortgagee of the Building.
Notwithstanding the foregoing, if the mortgagee shall take title to the Leased
Property through foreclosure or deed in lieu of foreclosure, Tenant shall be
allowed to continue in possession of the Leased Property as provided for in this
Lease so long as Tenant shall not be in default.

 

 — 10 — 

 

 

32.         RELATIONSHIP OF PARTIES. Nothing in this Lease shall be deemed or
construed by the parties hereto nor by any third party as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent nor any other provision of this Lease nor any acts
of the parties hereto shall be deemed to create any relationship between the
parties hereto other than the relationship of Landlord and Tenant. In this
regard, although Tenant will have the benefit of various business financial and
management programs and services offered to Tenant and other Tenants in the
facility of which the Leased Property are a part, Tenant hereby acknowledges,
understands and agrees that Landlord and all other entities involved in
providing programs and services, including but not limited to the Purdue
Gateways Program, shall not be liable for the advice, depth, extent, quality
and/or quantity of such management, financial and business programs and services
offered to Tenant hereunder pursuant to such programs and services. Furthermore,
Tenant acknowledges and understands that such programs and services and the
people and entities performing them pursuant thereto are merely advisory in
nature without binding effect on Tenant and that Tenant may accept and/or reject
such advice and programs and services offered to it. Accordingly, Tenant agrees
that Tenant shall not hold any of the providers of such programs and services
responsible or accountable therefore to any degree or in any manner and Tenant
shall be solely responsible for the results and effect of any such programs and
services that are provided to Tenant pursuant to such programs and services.

 

33.         BROKERAGE. Tenant hereby represents and warrants to Landlord that
Tenant has dealt with no broker, finder or other person with respect to this
Lease or the transactions contemplated hereby other than _____ (“Tenant’s
Broker”). Tenant shall indemnify, defend and hold harmless Landlord from and
against any loss, liability, damage or claim incurred by reason of any
commission or fee alleged to be payable to anyone other than Tenant’s Broker
because of any act, omission, or statement of Tenant, its employees or agents.
Such obligation to indemnify, defend and hold harmless shall be deemed to
include the payment of reasonable attorneys' fees and court costs incurred in
defending any such claim. Tenant’s Broker shall be compensated by Landlord per
separate agreement.

 

34.         NOTICES. All notices to be given hereunder by either party shall be
in writing, and shall be sent by certified mail, postage prepaid, addressed to
the party intended to be notified. Notice given as aforesaid shall be a
sufficient service thereof and shall be deemed given as of the date when
deposited in any post office, or in any post office box regularly maintained by
the Federal Government. Notice to Tenant and Landlord shall be sent to the
following addresses or to such other person or to such other party as either
party may from time to time designate in writing to the other.

 

Landlord: Purdue Research Foundation   Real Estate Department   1281 Win
Hentschel Boulevard   West Lafayette, IN  47906     Tenant: Endocyte, Inc.  
President and CEO   3000 Kent Avenue, Suite A1-100   West Lafayette, IN  47906

 

 — 11 — 

 

 

35.         CONSTRUCTION. It is understood that the terms “Landlord” and
“Tenant,” used herein, shall be construed to mean Landlords and Tenants where
there is more than one, and the necessary grammatical changes required to make
the provisions hereof apply either to corporations or individuals, men or women,
shall in all cases be assumed as though fully expressed. The captions of the
various paragraphs thereof are for convenience only and are not intended to
limit or amplify the provisions and terms hereof. This Lease and any questions
arising hereunder shall be construed under the laws of the State of Indiana. If
there is more than one Landlord or Tenant, all obligations of Landlords and
Tenants shall be joint and several.

 

36.         WAIVER. No waiver by either party or their successors or assigns of
any breach of the covenants herein contained to be performed by the other party
shall be construed as a waiver of any succeeding breach of the same or any other
covenant or condition.

 

37.         EXPRESS AGREEMENT. It is expressly agreed that neither party has
made any statement, promise or agreement or taken upon itself any obligation
whatsoever, verbally, or otherwise, in conflict with the terms of this Lease, or
that in any way modifies, varies, alters, enlarges or invalidates any of its
provisions, and no obligation on the part of either party hereto shall be
implied in addition to the obligations herein expressed.

 

38.         MODIFICATION OR AMENDMENT. This Lease may not be modified or amended
except by written agreement signed by the parties hereto.

 

39.         ATTORNEYS FEES. If, during the Lease Term or afterwards, either
party institutes an action, proceeding or counterclaim against the other
relating to this Lease, or a default, the unsuccessful party shall reimburse the
successful party for the total amount of court costs, expenses and reasonable
attorneys' fees actually incurred. The giving of a notice of default by Landlord
shall constitute part of an action or proceeding under this Lease, entitling
Landlord to reimbursement of its reasonable expenses of attorneys' fees and
disbursements, even if an action or proceeding is not commenced in a court of
law and whether or not the default is cured. This Section shall survive the
expiration or termination of this Lease.

 

40.         COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which will be deemed an original copy of this Lease, and
all of which, when taken together, will be deemed to constitute one and the same
agreement. The signature of any party on a fax document shall be considered to
have the same binding legal effects as a signature on an original document.

 

41.         CONCLUSION. Landlord covenants that Tenant on paying the Rent and
performing the covenants herein contained shall and may peacefully and quietly
have, hold and enjoy the Leased Property for the Lease Term. Landlord is not
responsible for Tenant’s business success. The covenants and agreements
contained in this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, distributees, devisees, legal, and
personal representatives, assigns, grantees, and successors in interest.

 

 — 12 — 

 

 

WITNESS the signatures and seals of the above parties the day and year first
above written.

 

LANDLORD: PURDUE RESEARCH FOUNDATION       an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246)       By: /s/ David L. Hodde     David L. Hodde     Assistant Vice
President     Director of Real Estate

 

ATTEST:       By: /s/ Gregory S. Napier     Gregory S. Napier     Director
Physical Facilities and Purdue Research Parks  

 

TENANT: ENDOCYTE       By: /s/ P. Ron Ellis     P. Ron Ellis     President and
CEO

 

 — 13 — 

 

 

EXHIBIT A

 

LEASED PROPERTY

 

LEASED PREMISES:

 

Unit A1-200 Office Space 9,131 square feet       Unit B1-008 Office Space 80
square feet       Unit B1-100A Office Space 1,715 square feet       Unit B1-200
Office Space 168 square feet       Unit B1-201 Office Space 230 square feet    
  Unit B1-202 Office Space 224 square feet       Unit B1-203 Office Space 363
square feet       Unit B1-300 Office Space 906 square feet       Unit B1-400
Office Space (included in A1-200)       Unit A2-101 Office Space 253 square feet
      Unit A2-104 Office Space 216 square feet       Unit A2-105 Office Space
161 square feet       Unit A2-108 Office Space 215 square feet       Unit A2-301
Office Space 325 square feet       Unit A2-304 Office Space 216 square feet    
  Unit A2-305 Office Space 161 square feet       Unit B2-300 Office Space 149
square feet       Unit B2-400 Office Space 1,513 square feet       Unit B2-500
Office Space 148 square feet       Unit B2-603 Office Space 253 square feet    
  Unit B2-700 Office Space 148 square feet       Unit B2-900 Office Space 149
square feet

 

Total Office Space          16,724

 



 — 14 — 

 

 

Unit A1-100 Lab Space 4,069 square feet       Unit B1-500 Lab Space 690 square
feet       Unit A2-102 Lab Space 367 square feet       Unit A2-103 Lab Space 325
square feet       Unit A2-106 Lab Space 495 square feet       Unit A2-107 Lab
Space 477 square feet       Unit A2-302 Lab Space 339 square feet       Unit
A2-303 Lab Space 409 square feet       Unit B2-300 Lab Space 379 square feet    
  Unit B2-500 Lab Space 380 square feet       Unit B2-700 Lab Space 378 square
feet       Unit B2-900 Lab Space 379 square feet

 

Total Lab Space          8,687

 

 — 15 — 

 

 

FIRST FLOOR   SECOND FLOOR  [tpg28a.jpg]   [tpg28b.jpg] 

 

 — 16 — 

 

 

EXHIBIT B

 

 [tpg29.jpg]

 

PURDUE RESEARCH PARK DEVELOPMENT POLICY

 

The Purdue Research Park was established to create an environment in which
private business and industry could interact with Purdue University for mutual
benefit. The intent of this policy statement is to identify how the Purdue
Research Park can foster positive interactions between the University and its
business and industrial partners. The Research Park is an area where the
environment exists to facilitate these positive partnerships.

 

Following are some general policy statements that will serve as guidelines
concerning the suitability of a particular business or industry for location in
the Research Park:

 

1. The business or industry will preferably have a technical aspect to its
character that will suggest an important relationship with one or more
University academic units.

 

2. Limited manufacturing activities are permitted, but there should be a strong
technical component to the company’s activity. Examples of such components are:
product design, advanced engineering, research and development, and advanced
manufacturing technology. One or more of these activities should take place on
the company’s Research Park site.

 

3. Research interaction between the company and the University should be a
fundamental part of the company’s strategy. Evidence of this strategy could be a
history of past interactions, a dedicated area in the facility plans for a
research activity, or a written plan with specific topics outlined for joint
research projects between the company and the University.

 

4. Internships, co-op student program, and on-site faculty and graduate student
research should be encouraged by the company. In addition, the company should be
willing to permit academically qualified staff to serve as adjunct faculty at
the University.

 

5. The company should plan to utilize esoteric University facilities in their
technical activities. For example, utilization of the University’s library or
computer facilities might be a part of the company strategy.

 

6. The physical facilities that the company plans to construct in the Research
Park should be commensurate with those of a technically advanced organization. A
Purdue Research Foundation committee shall review building plans to determine if
the spirit of this policy has been fulfilled.

 

7. The Purdue Research Foundation views the companies in the Research Park as
partners in a project to develop a technologically advanced community.
Therefore, each project will be considered to be a part of a long-term
commitment on the part of the company and the Foundation. The Foundation will
assist potential residents of the Park in developing their plans and choosing
the best site that fits the mutual interests of the company and the Foundation.

 

 — 17 — 

 

 

The primary reason for a company to be located in the Purdue Research Park is to
be located near and associated with Purdue University. This proximity to Purdue
University implies a strong partnership with that institution. That principle
shall underlie all the planning and discussion that occurs between the Purdue
Research Foundation and a potential resident of the Park.

 

 — 18 — 

 

 

EXHIBIT C

 

PURDUE TECHNOLOGY CENTER

3000 Kent Avenue

West Lafayette, Indiana 47906

 

EXTENSION OF LEASE

 

THIS EXTENSION OF LEASE is made this _____ day of _____________, 20___ by and
between PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation (formed
and existing under the Indiana Foundation or Holding Companies Act, Acts of
1921, ch. 246), and ENDOCYTE (“Tenant”). Landlord and Tenant have previously
entered into a lease (the “Lease”) dated _________, ________, for Units A1-100,
A1-200, B1-008, B1-100A, B1-200, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300,
B2-400, B2-500, B2-603, B2-700 AND B2-900 at the Purdue Technology Center,
located at 3000 Kent Avenue, West Lafayette, IN.

 

In consideration of mutual benefits to be derived by the parties, it is agreed
that the Lease Term provided under the Lease is hereby extended for a period of
__________ (_____) months, commencing _________, 20___, and expiring
_____________, ____ (the “Extension Period”). All other terms and conditions of
the Lease shall be applicable to such Extension Period(s), except as follows:

 

1.          The Monthly Rent Installment shall be __________ ($___ x _____
square feet / 12 months) and shall remain in effect during the Extension Period
unless otherwise altered under the provisions of Section 4 of the Lease.

 

2.          The Rent shall be _________ ($___ x _____ months) and shall remain
in effect during the Extension Period unless otherwise altered under the
provisions of Section 4 of the Lease.

 

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

 

WITNESS the signatures and seals of the above parties as of the day and year
first above written.

 

LANDLORD: PURDUE RESEARCH FOUNDATION       an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246)

 

  By: DRAFT     David L. Hodde     Assistant Vice President     Director of Real
Estate

 

 — 19 — 

 

 

ATTEST:       By: DRAFT     Jan H. Mills     Director of Economic Development  

 

TENANT: ENDOCYTE       By: DRAFT       P. Ron Ellis       President and CEO  

 

 — 20 — 

 